Citation Nr: 1735037	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-29 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1968 to November 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in April 2009, February 2015 and August 2015.

The April 2009 rating decision denied the claim for service connection for PTSD.  The Veteran and his wife presented testimony at a personal hearing before the undersigned Veterans Law Judge on this issue in August 2013.  The claim was remanded by the Board in September 2014 for additional development.

The February 2015 rating decision continued the 20 percent rating assigned for type II diabetes mellitus; the August 2015 rating decision denied service connection for hypertension and entitlement to a TDIU.  

The Board notes that appeals for service connection for hearing loss, skin rash and a low back disability are not currently ripe for consideration at this time.  They will be the subject of a later Board decision, as appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

In regards to the claim for service connection for an acquired psychiatric disorder claimed as PTSD, the Board finds that additional development is needed before the claim can be adjudicated.

As an initial matter, the Veteran submitted additional evidence without a waiver    of RO consideration in June 2016, to include a Review PTSD Disability Benefits Questionnaire (DBQ) completed by a nurse practitioner at the Gainesville VA Medical Center.  In addition, VA treatment records, which contain mental health treatment records, were associated with the electronic file after the most recent supplemental statement of the case was issued in May 2016.  Remand is needed in order for the AOJ to consider this evidence in the first instance.  See 38 C.F.R. §§ 19.37(b), 20.1304(c).

Secondly, the Board finds that an addendum opinion should be obtained from the examiner who conducted the VA Initial PTSD DBQ in February 2016.  This is important given that the examiner indicated that it would be with resort to mere speculation to opine as to whether or not the Veteran's anxiety disorder is caused  by or a result of his service and/or fear of hostile military or terrorist activity, with rationale based in part on the fact that the Veteran endorsed pre-military stressors; and because review of the records obtained from the Gainesville Vet Center indicate that the Veteran reported sexual trauma as an eight year old and emotional and physical abuse as a child.  

In regards to the claims for service connection for hypertension, a rating in excess of 20 percent for type II diabetes mellitus, and entitlement to a TDIU, these claims were adjudicated in the February 2015 and August 2015 rating decisions.  Timely notices of disagreement (NODs) on the appropriate forms were filed in September 2015.  There is no indication that a statement of the case (SOC) has been issued       to the Veteran addressing these claims.  While the Board acknowledges that the Veteran submitted another claim for entitlement to a TDIU in December 2016 that was denied in an April 2017 rating decision, the Court has held that where a NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an       SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). This must be accomplished    on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant updated VA treatment records.

2.  Return the claims file to the examiner who conducted the February 2016 VA Initial PTSD DBQ for an addendum opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had an acquired psychiatric disorder that existed prior to his December 1968 entry onto active duty? 

(b) If so does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the current acquired psychiatric disorder had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After undertaking the development above and 
any additional development deemed necessary, the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD, should be readjudicated, with consideration of all evidence received since the May 2016 SSOC was issued.  If      the benefit sought on appeal remains denied, the appellant and his representative should be furnished        a supplemental statement of the case and be given an appropriate period to respond thereto before the case      is returned to the Board, if in order. 

3.  Provide the Veteran a statement of the case with respect to the issues of entitlement to service connection for hypertension, entitlement to a rating in excess of 20 percent for type II diabetes mellitus, and entitlement to   a TDIU.  The Veteran should be informed of the actions 
necessary to perfect an appeal on these issues.  These issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






